Citation Nr: 1741082	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-12 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for mood disorder, not otherwise specified, with borderline personality disorder (previously evaluated as bipolar disorder). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her son 




ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to March 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   

In a March 2013 rating decision, the RO increased the Veteran's disability rating for mood disorder, not otherwise specified, with borderline personality disorder to 70 percent, effective May 16, 2008.  Inasmuch as a higher rating is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for her psychiatric disability remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In March 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

As the record contains clinical evidence indicative of unemployability due to the Veteran's service-connected psychiatric disability, the claim of entitlement to a TDIU has been raised as part and parcel of her higher rating claim for mood disorder with borderline personality disorder pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that additional evidence, to include an April 2017 statement from Dr. B.M., was added to the record after the issuance of a March 2013 statement of the case.  Regardless, as the Veteran's substantive appeal was received after February 2, 2013, a waiver is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issue of entitlement to an initial rating in excess of 70 percent for mood disorder, not otherwise specified, with borderline personality disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's service-connected mood disorder, not otherwise specified, with borderline personality disorder renders her unable to secure and follow substantially gainful employment. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Pertinent Law and Regulations 

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

B.  Analysis 

The Veteran contends that her service-connected mood disorder with borderline personality disorder prevents her from obtaining and maintaining employment.  See March 2017 Hearing Tr. at 21-22. 

The Veteran's mood disorder with borderline personality disorder is rated as 70 percent disabling during the entire appeal period.  It is her sole service-connected disability at this time.  Therefore, she meets the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation solely due to her service-connected psychiatric disability. 

In April 2009, the Veteran underwent a VA contract examination.  The examiner noted the Veteran's report that she was unemployed at the time and that she was previously employed as a cashier for four months.  The examiner observed that while the Veteran had "no difficulty understanding commands," that she experienced "impaired impulse control, difficulty adapting to stressful circumstances (including work or work-like setting), and inability to establish and maintain effective relationships."  

In a January 2010 mental assessment from a county Department of Mental Health, the Veteran reported that her employment history consisted of "clerical, factory, and cashier" experience. 

A September 2012 Disability Benefits Questionnaire (DBQ) examiner found that while "[a] mental condition has been formally diagnosed . . . symptoms [were] not severe enough either to interfere with occupational and social functioning or to require continuous medication," the Veteran still experienced "outbursts of anger and deep anger" which "le[d] her to be impulsive."  Also noted were "reported mood swings that [went] from irritability to anger to sad" as well as "problems establishing relationships and getting along with people."  

At the March 2017 hearing, the Veteran indicated that she was currently unemployed and that she had last worked as a receptionist at a hotel.  See March 2017 Hearing Tr. at 21.  She reported that she "couldn't hold that job" because "[she] couldn't deal with the people . . . ."  See id.  The Veteran testified that she had an associate's degree in "bookkeeping," chosen because she "[did not] have to be polite to people."  Her son also observed that, for the Veteran, it was ". . . hard to be around people" and that verbal altercations ensued "sometimes at food places or [other] public place[s]. . . ."  See id.  at 11. 

In a May 2017 Application for Increased Compensation based on Unemployability, the Veteran wrote that she last worked as a receptionist at a hotel until 1996.  Prior to that job, she had worked as a cashier at a pizza restaurant for four months.  She also wrote that she had one year of college education with additional "computer train[ing]" in 'word programs' attained in 2000.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected psychiatric disability renders her unable to secure or maintain a substantially gainful occupation for which she would otherwise be qualified based on her education and occupational experience.  Notably, the totality of the record suggests that her psychiatric disability significantly limits her ability to work in close proximity with others on a regular basis, which is an essential function in many occupations, to include the Veteran's prior occupations as a receptionist and a cashier.  See May 2017 Application for Increased Compensation based on Unemployability.   In this regard, the April 2009 examiner noted "inability to establish and maintain effective relationships" in conjunction with impaired impulse control."  The September 2012 examiner also noted reports of impaired impulse and "problems establishing relationships and getting along with people."  Therefore, the Board resolves all reasonable doubt in the Veteran's favor and finds that she is unable to secure and follow a substantially gainful occupation by reason of service-connected mood disorder with borderline personality disorder.  As such, a TDIU is granted as of May 16, 2008, the date of the underlying higher rating claim for mood disorder with borderline personality disorder.

ORDER

A TDIU is granted. 

REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran was last afforded a VA examination for her service-connected psychiatric disability in September 2012.  Her March 2017 hearing testimony indicates that her psychiatric symptoms may have worsened since the last examination.  At the hearing, the Veteran and her son testified as to increased anger problems as well as memory issues, which had not been considered at the time of the last examination.  See March 2017 Hearing Tr. at 5-6, 10-11. Therefore, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA psychiatric examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, in a May 2008 Authorization and Consent to Release Information to the VA, the Veteran identified private psychiatric treatment records from a mental health facility located in Compton, California.  Further, at the March 2017 hearing, the Veteran's representative noted that there were outstanding VA treatment records dated since March 2013.  See March 2017 Hearing Tr. at 4.  As these records have not yet been obtained, on remand, outstanding VA and private treatment records, to include the above-identified treatment records, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to her claim, to specifically include private psychiatric treatment records from a mental health facility located in Compton, California.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  Schedule an appropriate VA examination by a VA psychiatrist or psychologist to determine the current nature and severity of her service-connected mood disorder with borderline personality disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected psychiatric disability.  The examiner should also address the functional impact such disability has on the Veteran's daily life. 

All opinions expressed must be accompanied by supporting rationale.

3.   After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


